                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


KAREN MOORE,                                 )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )
                                             )   1:19CV308
CAROLINA MEADOWS, INC.,                      )
                                             )
                     Defendant.              )

                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and on May 20, 2019 was served on the parties in this

action. (ECF. Nos. 14, 15.) No objections were filed within the time prescribed by § 636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Voluntary Dismissal, (ECF.

No. 12), is GRANTED, that Count 1 is DISMISSED with prejudice with each side to bear

their own costs, that Defendant’s Motion to Dismiss Count 1, (ECF. No. 2), is DENIED as

moot, and that this case proceed as to Count 2 pursuant to the Scheduling Order previously

adopted.

       This, the 5th day of June 2019.

                                          /s/ Loretta C. Biggs
                                          United States District Judge
